DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed July 28, 2022 has been entered.  Claims 1-15 remain pending in the application.  
Response to Arguments
Applicant’s arguments, filed July 28, 2022, with respect to independent claims 1, 13, and 14 have been fully considered and are persuasive.  The rejection of claims 1-15 have been withdrawn. 
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not teach or fairly suggest the multipoint door lock system as claimed in independent claims 1, 13, and 14 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight. 
Regarding claims 1, 13, and 14, the prior art of record; Guillemette (WO 2017068518 - hereinafter Guillemette ‘518), Gutsche (DE102016012604), Bensmann (EP 3822437), and Paya-Marin (EP 3680427);teaches multipoint door lock and unlocking interfaces relevant to the claimed invention, but fails, both individually and in combination, teaches a door lock having each and every limitation of the claims.  
Specifically regarding claim 1, the prior art of record does not teach or suggest a multipoint door lock system wherein moving the transfer block to the active position in the absence of a force sufficient to cause a compression of the second biasing element causes a displacement of the translating member to lock the latch in its pre-armed position within the secondary bore.
Specifically regarding claim 13, the prior art of record does not teach or suggest a multipoint door lock system comprising a compressible interface assembly being adapted to cause a displacement of the translating member to lock the latch in the pre-armed position within the secondary opening when the lever pivots upon insertion of the deadbolt in the bolt opening in the absence of a force sufficient to compress the compressible interface assembly.
Specifically regarding claim 14, the prior art of record does not teach or suggest a multipoint door lock system comprising a compressible interface assembly being adapted to cause a displacement of the translating member to lock the latch in the pre-armed position within the secondary opening when the lever pivots upon insertion of the deadbolt in the bolt opening in the absence of a force sufficient to compress the compressible interface assembly.
One of ordinary skill in the art would not find it obvious to modify the compressible and transfer assembly of the prior art to add the emergency unlocking mechanisms of the prior art as claimed in the instant application without the use of impermissible hindsight and/or destroying the references.  Therefore, the prior art of record does not disclose the claimed multipoint door lock system. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434. The examiner can normally be reached M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675